     Case 2:19-cv-00605-KJM-DB Document 32 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    THEAUDRA CONRAD WILLIAMS,                         No. 2:19-cv-0605 KJM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    OGNJEN PETRAS, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner who is proceeding in this civil rights action pursuant to 42

17   U.S.C. § 1983 against Dr. Ognjen Petras on an Eighth Amendment medical indifference claim.

18   Upon receipt of defendant’s answer, the Court stayed this case and referred it to the post-

19   screening ADR project. (ECF No. 25.) The referral order gives defense counsel the option to opt-

20   out of the ADR project:

21                  There is a presumption that all post-screening prisoner civil rights
                    cases assigned to the undersigned will proceed to settlement
22                  conference.[] However, if after investigating plaintiff’s claims and
                    speaking with plaintiff, and after conferring with defense counsel’s
23                  supervisor, defense counsel in good faith finds that a settlement
                    conference would be a waste of resources, defense counsel may
24                  move to opt out of this pilot project. A motion to opt out must be
                    filed within sixty days of the date of this order.
25
            On August 24, 2020, defendant moved to opt-out of the ADR project on the ground that
26
     he had not yet been able to obtain a copy of plaintiff’s medical records despite having mailed two
27
     requests for authorization to plaintiff. (ECF No. 26.) In addition, defense counsel contends that a
28
                                                        1
      Case 2:19-cv-00605-KJM-DB Document 32 Filed 12/08/20 Page 2 of 2


 1   settlement conference would not be fruitful “because we believe the medical records will refute

 2   the allegations and show Plaintiff’s claims are false.” Plaintiff objects to defendant’s motion and

 3   submits copies of his medical records. (ECF No. 28.)

 4             Since defendant’s decision to opt out was premised, in part, on his inability to obtain a

 5   copy of plaintiff’s medical records, IT IS HEREBY ORDERED that defendant shall submit a

 6   supplemental response within ten days from the date of this order informing the Court whether he

 7   wishes to proceed with his motion to opt-out of the ADR project now that plaintiff has provided a

 8   copy of those records.

 9   Dated: December 7, 2020

10

11

12

13   /DLB7
     DB/Inbox/Routine/will0605.adr supp
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
